78 F.3d 595
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Hector ALBA-ESQUEDA, Defendant-Appellant.
No. 95-50336.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Hector Alba-Esqueda appeals the sentence imposed under the Sentencing Guidelines following his conviction for being an aggravated felony who illegally reentered the United States after deportation in violation of 8 U.S.C. § 1326(b)(2).   We have jurisdiction under 28 U.S.C. § 1291 and we affirm.


3
Alba-Esqueda contends the district court erred by denying his request for a downward departure in sentence based on imperfect estoppel due to incorrect information from the Immigration and Naturalization Service when Alba-Esqueda was deported.   This contention is foreclosed by United States v. Ullyses-Salazar, 28 F.3d 932, 938 (9th Cir.1994), in which we held that imperfect estoppel is not a ground for a downward departure.  See also United States v. Ayala, 35 F.3d 423 (9th Cir.1994) (applying Ullyses-Salazar ).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3